Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 1 of 30




           EXHIBIT D
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 2 of 30

Erwin Delacruz                                             December 2, 2019

                                                                      Page 1
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
                                 AT TACOMA
     --------------------------------------------------------
       UGOCHUKWU GOODLUCK NWAUZOR,                 )
       FERNANDO AGUIRRE-URBINA,                    )
       individually and on behalf of all           )
       those similarly situated,                   )
                         Plaintiffs,               )
                 vs.                               ) No. 17-cv-05769-RJB
       THE GEO GROUP, INC., a Florida              )
       corporation,                                )
                         Defendant.                )
     --------------------------------------------------------
                                 Videotaped
                   Deposition Upon Oral Examination of
                              ERWIN K. DELACRUZ
     --------------------------------------------------------
                                   9:33 a.m.
                          Monday, December 2, 2019
                        1019 Regents Blvd., Suite 204
                             Fircrest, Washington




       REPORTED BY:     Keri A. Aspelund, RPR, CCR No. 2661


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 3 of 30

Erwin Delacruz                                             December 2, 2019

                                                                      Page 2
  1     APPEARANCES:
  2     For the Plaintiffs:      JAMAL N. WHITEHEAD, ESQ.
  3                              Schroeter Goldmark & Bender
  4                              810 Third Avenue, Suite 500
  5                              Seattle, WA      98104
  6                              206-622-8000
  7                              whitehead@sgb-law.com
  8     For the Defendant:       ADRIENNE SCHEFFEY, ESQ.
  9                              Akerman LLP
 10                              1900 Sixteenth Street, Suite 1700
 11                              Denver, CO     80202
 12                              303-640-2512
 13                              adrienne.scheffey@akerman.com
 14     Also present:            LINDSEY LEWIS, VIDEOGRAPHER
 15
 16                              ANDREA BRENNEKE, ESQ.
 17                              Assistant Attorney General
 18                              800 Fifth Avenue, Suite 2000
 19                              Seattle, WA      98104
 20                              206-233-3384
 21                              andreab3@atg.wa.gov
 22
 23
 24
 25


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 4 of 30

Erwin Delacruz                                             December 2, 2019

                                                                       Page 3
  1                             E X H I B I T S
  2   No.    Description                                        Page/Line
  3   300    Internal/External Job Posting, Food                  20      13
  4          Services Supervisor NWDC - GEO-Nwauzor
  5          054190-054191
  6   301    GEO OJT for Food Service Manager -                   37      4
  7          GEO-Nwauzor 026284-026292
  8   302    Policy and Procedure Manual, Chapter:                41      5
  9          Food Service, Title: Food Service
 10          Operations - GEO-Nwauzor 031202-031236
 11   303    Food Cost Summary - GEO-Nwauzor 040015               90      1
 12   304    Northwest Detention Center Detainee Job              93      14
 13          Descriptions
 14   305    Kitchen Worker Orientation Checklist -              109      15
 15          GEO-Nwauzor 004619-004629
 16   306    Detainee/Staff Health and Hygiene -                 112      25
 17          GEO-Nwauzor 177020-177022
 18   307    Detainees Removed from Kitchen Per IDP              116      19
 19          Sanctions - GEO-Nwauzor 084945-084946
 20   308    Northwest Detention Center Daily                    119      5
 21          Detainee Worker Pay Sheet - GEO-Nwauzor
 22          065428-065429
 23   309    Pod Porters, October 22, 2015 -                     120      15
 24          GEO-Nwauzor 026921-026953
 25


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 5 of 30

Erwin Delacruz                                             December 2, 2019

                                                                       Page 4
  1                         E X A M I N A T I O N
  2   BY                                                        Page/Line
  3   MR. WHITEHEAD                                                6      4
  4   MS. SCHEFFEY                                               127      16
  5   MS. BRENNEKE                                               129      15
  6   MR. WHITEHEAD                                              140      22
  7
  8
  9
 10
 11
 12
 13
 14     (Note:   * Denotes phonetic spelling.)
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 6 of 30

Erwin Delacruz                                             December 2, 2019

                                                                      Page 5
  1         Fircrest, Washington; Monday, December 2, 2019
  2                            9:33 a.m.
  3                  --------------------------
  4                THE VIDEOGRAPHER:      We are now on the record.
  5   Today's date is December 2nd, 2019.          The time is 9:33 a.m.
  6                This is the video recorded deposition of Erwin
  7   Delacruz in the matter of Ugochukwu Goodluck Nwauzor, et
  8   al., vs. The GEO Group, Inc., pending in the United States
  9   District Court, Western District of Washington, at Tacoma,
 10   case number 17-cv-05769-RJB.        This deposition is at the
 11   request of plaintiff.
 12                My name is Lindsey Lewis, your videographer,
 13   here with Keri Aspelund, your court reporter.            We represent
 14   Seattle Deposition Reporters.
 15                This deposition is taking place at 1019 Regents
 16   Boulevard, Suite 204, Fircrest, Washington 98466.
 17                Will counsel please identify and state your
 18   appearances for the record.
 19                MR. WHITEHEAD:     Good morning.      Jamal Whitehead,
 20   class counsel on behalf of Mr. Nwauzor and the class he
 21   represents.
 22                MS. SCHEFFEY:     Adrienne Scheffey on behalf of
 23   The GEO Group and Mr. Delacruz.
 24                THE VIDEOGRAPHER:      Will the court reporter
 25   please administer the oath.


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 7 of 30

Erwin Delacruz                                             December 2, 2019

                                                                      Page 6
  1                  --------------------------
  2   ERWIN K. DELACRUZ:        Witness herein, having been
  3                             duly sworn, testified as follows:
  4                       E-X-A-M-I-N-A-T-I-O-N
  5   BY MR. WHITEHEAD:
  6          Q.    Good morning, Mr. Delacruz.
  7          A.    Good morning.
  8          Q.    We met a moment ago and introduced ourselves off
  9   the record, but for the benefit of the record, I'd like to
 10   introduce myself again.       My name's Jamal Whitehead.        I
 11   represent the class of civil immigration detainees that
 12   have brought an action against The GEO Group, your current
 13   employer.
 14          A.    Yes.
 15          Q.    Mr. Delacruz, could you state and spell your
 16   name for the record, please.
 17          A.    My name -- spell my name is Erwin, E-R-W-I-N,
 18   last name Delacruz, D-E-L-A-C-R-U-Z.
 19          Q.    Do you have a middle name?
 20          A.    Karl --
 21          Q.    And that's --
 22          A.    -- K-A-R-L.
 23          Q.    Mr. Delacruz, what is your date of birth?
 24          A.    Is December 31st, 1959.
 25          Q.    And your current address?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 8 of 30

Erwin Delacruz                                             December 2, 2019

                                                                     Page 22
  1                And there's a lot of times, when there's not
  2   enough detainees, I push them to -- I let them -- the cooks
  3   have -- have all the detainees, and I will then doing it by
  4   myself.
  5          Q.    And so that's one example, the rations.
  6                I guess what I'm looking for is a list, and you
  7   can speak at a high level, but I'm looking for the type of
  8   work that you direct the detainee workers in.
  9          A.    Yeah, it's rotating rations, bringing them in,
 10   rotating the -- all the rations that are coming in.
 11                And then -- then the cleanup phase, checking
 12   behind my supervisors to making sure that the objectives of
 13   cleaning and sanitizing the kitchen is complete.            And if I
 14   see anything wrong, I just -- okay, this needs to get done,
 15   or empty the trash, or as easy as wiping down a table.
 16          Q.    Okay, anything else?
 17          A.    Or even the breakdown for the next day.           Pulling
 18   items from the dry room, putting them on carts so it makes
 19   the next day a much smoother operation in getting all the
 20   food out on time and just -- and the prep work, a lot of
 21   the prep work needs to get done.
 22                And we direct the detainees to helping us
 23   offload, load, retrieving bags, boxes from the freezer, and
 24   the dry room, and so forth.
 25          Q.    Anything else?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 9 of 30

Erwin Delacruz                                             December 2, 2019

                                                                     Page 24
  1   them, I just want to get the job done.
  2          Q.    When you say they might not be able to do it --
  3          A.    No, sometimes he might be a disabled person, you
  4   know, and I -- and I -- and I understand that, and I says,
  5   Just give me -- you don't have to.         It's just -- it's just
  6   a courtesy.
  7          Q.    So assuming available workers, and barring some
  8   medical condition, your expectation though is that if you
  9   give a directive or direction to a detained worker, that
 10   they follow it; is that correct?
 11                MS. SCHEFFEY:     Object to form.
 12          A.    No.   No.
 13          Q.    You have no expectation that they follow your
 14   directions?
 15          A.    No, because sometimes they just -- it's up to
 16   them, and they're -- and they're doing it because they're
 17   voluntarily working in there.
 18          Q.    And are there repercussions if a detained worker
 19   refuses to do the work?
 20          A.    Oh, no.
 21          Q.    There are no repercussions?
 22          A.    No.   If he feels like he can't do the job, then
 23   he can go somewhere else in the facility, in the kitchen,
 24   to work there.
 25          Q.    So if a detained worker consistently refused to


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 10 of 30

Erwin Delacruz                                              December 2, 2019

                                                                     Page 30
  1                      (Reporter requested clarification.)
  2          A.    Cleanup and -- and get -- and prepare for the
  3   next meal or the next day.
  4          Q.    Given GEO's current staffing levels, could you
  5   accomplish the mission in a timely manner if you take out
  6   the detainee workers?
  7          A.    For -- I would just say for six months, we
  8   didn't have any viable personnel, and we was doing it.               I
  9   was washing pots and pans, and I kept driving on, because I
 10   know that we gotta get these personnel here fed, wash
 11   dishes, washing pans, putting away rations, a lot of times
 12   by myself, and the cooks cook the whole meal by themselves,
 13   and we all pull together and get the job done.
 14          Q.    And that certainly speaks to your
 15   professionalism that you were able to make it through, but
 16   was that the ideal scenario?
 17          A.    There's never an ideal scenario.          Missions
 18   always change.
 19          Q.    All things being equal, would it be easier to
 20   accomplish the mission with detainee workers in the mix?
 21                MS. SCHEFFEY:      Object to form.
 22          A.    You know, not really, but it's -- it's there to
 23   help us maintain the standards for the -- for the policies
 24   that we're under for GEO.
 25          Q.    Well, I mean, I don't see washing pots and pans


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 11 of 30

Erwin Delacruz                                              December 2, 2019

                                                                      Page 32
  1   answer, which will open up a different ball of wax, the
  2   expectation is that you answer my question.
  3           A.    Okay.
  4           Q.    All right, so --
  5           A.    I just didn't understand what -- what you mean.
  6                 It -- I -- if I have to roll up my sleeves,
  7   that's -- that's regardless, it's the policy, and to get
  8   things done, and I'm going to jump in the kitchen, and I'm
  9   going to work it, and I'm going to do what I have to do to
 10   get -- because without the pans, you can't pan out the next
 11   meal.
 12           Q.    I understand that.
 13                 So you did this you said for six months.           What
 14   if that were the permanent situation, there were no
 15   detainee workers, could you accomplish the mission in a
 16   timely manner without hiring more GEO personnel?
 17                 MS. SCHEFFEY:     Object to form.
 18           A.    No, we can continue to drive on.         We can
 19   continue to function.
 20           Q.    Would you expect a raise?
 21           A.    No.
 22           Q.    So you would take on additional responsibilities
 23   with no expectation of additional --
 24           A.    No.
 25           Q.    -- compensation?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 12 of 30

Erwin Delacruz                                              December 2, 2019

                                                                     Page 45
  1          A.    They -- they prepare -- they prepare the next
  2   meal as they come in, and serve, bring in the detainees,
  3   also get everything set up for that meal to be served.
  4          Q.    Do they do the actual cooking?
  5          A.    Yes.
  6          Q.    And that's true even when there are detainee
  7   workers in the kitchen --
  8          A.    Yes, they do.
  9          Q.    And the cook supervisors, they report to Ms.
 10   Henderson?
 11          A.    Yes.
 12          Q.    How many cook supervisors are there currently?
 13          A.    There's three on each shift, but there's --
 14   there's ten -- ten cook -- ten cook supervisors, one
 15   manager, one assistant manager, and one clerk.            There's 13
 16   in total.
 17          Q.    So the total kitchen personnel is 13 people?
 18          A.    Yes.
 19          Q.    Two managers, being yourself and Ms. Henderson?
 20          A.    Yes.
 21          Q.    Ten cook supervisors?
 22          A.    Yes, correct.
 23          Q.    And then one clerk?
 24          A.    Yes.
 25          Q.    And then on the second page of Exhibit-302,


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 13 of 30

Erwin Delacruz                                              December 2, 2019

                                                                     Page 49
  1                MS. SCHEFFEY:      Object to form.
  2          A.    We only ask them to do things that's easy to do,
  3   nothing technical.      Just get the boxes in, or put them
  4   away, or help me lift this over, put it in the pot.             Just
  5   to get that portion, it's pretty much straightforward.
  6          Q.    Even so, GEO provides them with basic training,
  7   on-the-job training?
  8          A.    Yes, it's on-the-job training.
  9                So people -- not everybody's a five star chef
 10   that goes there, but they're all walks of life.             So it's
 11   not discriminatory at all, it's just I would like to -- I'd
 12   love when people are there, and they help us, and that's
 13   the main objective.
 14                And then, you know, it's -- it's part of the
 15   time to get them out of the pod if -- if they see fit,
 16   because they volunteer -- voluntarily came to work in the
 17   kitchen, and a lot of times they stay there, they do.
 18          Q.    And again, when we say voluntary, I mean, they
 19   volunteered to work in return for pay; correct?
 20          A.    Yes, if -- if that's what their goal is, to get
 21   paid, then that's fine.
 22          Q.    I mean, they weren't working for free?
 23          A.    Yeah, of course not.
 24                MS. SCHEFFEY:      Object to form.
 25          Q.    Of course not, right.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 14 of 30

Erwin Delacruz                                              December 2, 2019

                                                                     Page 50
  1                So GEO provides on-the-job training as it
  2   relates to sanitation --
  3          A.    Mm-hm.
  4          Q.    -- correct?
  5          A.    Yes.
  6                MS. SCHEFFEY:      Object to form.
  7          Q.    GEO provides on-the-job training as it relates
  8   to cooking the food; correct?
  9                MS. SCHEFFEY:      Object to form.
 10          A.    No, cooks are the ones that do the cooking, they
 11   just helping.
 12          Q.    I understood you to say that there was
 13   on-the-job training in three respects, sanitation?
 14          A.    Yes.
 15          Q.    I got that right?
 16          A.    Yeah.
 17          Q.    And I thought cooking was part of it as well?
 18                MS. SCHEFFEY:      Object to form.
 19          A.    It's only to help us produce -- or -- or help in
 20   the labor part to bringing the food on -- into the pots and
 21   stuff, and -- I mean, to the -- to the kettles, and -- and
 22   to get all that done.       And yeah, we help them, and they
 23   learn a little, and they learn also how to put it in, and
 24   how to cook it, how long we should cook it.            It's just part
 25   of the program.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 15 of 30

Erwin Delacruz                                              December 2, 2019

                                                                     Page 63
  1            A.    That could -- that could -- number is constantly
  2   changing.      We could go from two to four to six to 12 at the
  3   most.    It's because people gets -- they're leaving, and
  4   they might work there for three, four months, and then the
  5   Tuesday morning they have left.
  6            Q.    Well, as best you can remember, tell me how many
  7   there are right now on the morning shift.
  8            A.    About eight.    Eight for the morning shift, maybe
  9   about 12 for lunch shift, and about 20 for the dinner
 10   shift.
 11            Q.    I'm getting confused on my shift names now.
 12            A.    Ah.
 13            Q.    So you said 12 on lunch?
 14            A.    Twelve, which -- because there's three --
 15   there's four detainee shifts.
 16            Q.    Okay.
 17            A.    There you go.
 18                  I apologize for that.
 19            Q.    All right.   So that lunch -- well, let me -- let
 20   me just ask that question.
 21            A.    Yeah.
 22            Q.    So what you described to me earlier were the --
 23            A.    Was all the cooks.
 24            Q.    One at a time.
 25            A.    I'm sorry.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 16 of 30

Erwin Delacruz                                              December 2, 2019

                                                                     Page 68
  1            Q.    Do you know what quota refers to in this
  2   context?
  3            A.    None.   It's just what's the wording is expecting
  4   or what he -- what he might think, because it's developed
  5   by the FSA or approved by the warden.          I have no -- I don't
  6   know what -- what he meant.
  7            Q.    FSA, is that Food Service Administrator?
  8            A.    Yes.
  9            Q.    And that would be Ms. Henderson?
 10            A.    Yes.
 11            Q.    So based on what you see here, you believe it's
 12   either Ms. Henderson or the warden that would set the
 13   quota?
 14                  MS. SCHEFFEY:    Object to form.
 15            A.    It's just what they might think, not me.
 16            Q.    Do you have any sense of what the quota is right
 17   now?
 18            A.    No, because people always are coming in and
 19   leaving, so it's -- it's not a permanent -- permanent
 20   location or -- like it's not really -- it's not a permanent
 21   time line because they also are leaving, either being
 22   deported or -- or being let -- let free because of bond, or
 23   whatever the case may be, medical, or whatever the case may
 24   be, that people always are moving around, they're always
 25   leaving, coming and going.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 17 of 30

Erwin Delacruz                                              December 2, 2019

                                                                     Page 69
  1           Q.    Well, Ms. Henderson has been deposed in this
  2   lawsuit, and I'll represent to you that she said the quota
  3   was about 30 detainee workers per shift; do you have any
  4   reason or basis to dispute the quota of about 30 detainee
  5   workers a shift?
  6           A.    No.    No.
  7           Q.    Does that sound about right to you?
  8                 MS. SCHEFFEY:     And I'm going to object to form
  9   and tell you that you only can answer -- you only have to
 10   answer if you know.
 11           A.    Yeah, and I -- I don't know, because every day
 12   is different, and the amount of people that comes in is
 13   different because it's a voluntary program.
 14           Q.    Now, you had mentioned to me earlier that there
 15   was a period, I think you said there was a six-month
 16   period, where there were no viable workers; do you recall
 17   saying something like that?
 18           A.    Yes.
 19           Q.    When was that?
 20           A.    2017, 2018, somewhere in that time frame.              Like
 21   the last three months of 2017 and the first three months of
 22   2018.    Anyway, because it's always -- you never know.
 23           Q.    And why is it?
 24                 What's your understanding why there were no
 25   viable workers?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 18 of 30

Erwin Delacruz                                              December 2, 2019

                                                                     Page 70
  1          A.    No one volunteered or wanted to work in the
  2   kitchen.
  3          Q.    Do you have any sense of why?
  4          A.    I -- I really don't.        It's if we get them, we
  5   get them.
  6                It's like laundry.       Laundry gets the same
  7   personnel out of the work program as everybody else, so
  8   they -- everybody -- either they -- either the people
  9   volunteer to work there or they don't, but that's -- that's
 10   probably what it is, they just didn't want to volunteer.
 11          Q.    Well, I'll represent to you that this lawsuit
 12   was filed in September 2017; do you think that has anything
 13   to do with the drop off or decline in workers --
 14                MS. SCHEFFEY:      Object to form.
 15          Q.    -- in the kitchen?
 16                MS. SCHEFFEY:      Sorry.
 17          A.    No, I don't think so.
 18          Q.    How can you say that with certainty?
 19          A.    Because it's individuals.
 20                MS. SCHEFFEY:      Object to form.
 21          Q.    And so during the six-month period where there
 22   were no viable workers, what did you do to get by?
 23          A.    We pulled together and continue to do what we
 24   have to do.     Because we have to feed the people that are in
 25   there, and that's our objective is to feed the personnel


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 19 of 30

Erwin Delacruz                                              December 2, 2019

                                                                     Page 75
  1          A.    Just follow the instructions given to them by
  2   the cook supervisors, and accomplish the mission that's --
  3   or accomplish the procedures that needs to get done.
  4          Q.    Can you tell me what the detainee workers do
  5   with respect to food preparation?
  6          A.    Is that they're preparing -- they're helping
  7   prepare the meal with the cook.
  8          Q.    And when you say they help prepare the meal,
  9   what does that mean?
 10          A.    Getting boxes, or putting in the vegetables in
 11   the pot, or -- or as simple as panning up -- prepping items
 12   for the next day.
 13          Q.    And prepping items for the next day; cutting up
 14   ingredients, for example?
 15          A.    Mostly it's panning up preformed items onto
 16   sheet pans --
 17          Q.    And --
 18          A.    -- like chicken patties, or fish patties, those
 19   type of products.
 20          Q.    And that's literally placing the product on the
 21   pan?
 22          A.    On the sheet pans, correct.
 23          Q.    Okay, so getting boxes, putting vegetables in
 24   the pan, panning up --
 25          A.    Yes.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 20 of 30

Erwin Delacruz                                              December 2, 2019

                                                                     Page 76
  1          Q.    -- what else do the detainee workers do with
  2   respect to preparing the meals?
  3          A.    Accumulating -- or help in the dry storage room,
  4   placing the items that is needed with the cook onto the
  5   carts so they can bring it all out.          Or even in the
  6   freezer, pulling stock out of the freezer, and putting them
  7   on carts, and bringing them into the cooking area.
  8          Q.    What else?
  9                And again, I'm limiting this question only to
 10   food preparation.
 11          A.    Mm-hm.
 12                Preparing sandwiches.
 13          Q.    Again, just to get into the details, I mean, are
 14   we talking about putting the deli meat between the bread?
 15          A.    The bread, putting the meat on, the cheese, and
 16   preparing sack lunches with the cup, and the juice packet,
 17   and the fruit, and wrapping them together.
 18          Q.    What else?
 19          A.    Just the cooking area?
 20          Q.    Yes, just -- just food preparation.
 21          A.    And that's about -- that's about covers it.
 22                And of course -- of course panning them up after
 23   the food is all done, and getting them into four-inch,
 24   six-inch pans, hotel pans, and putting -- placing them in
 25   the warmer.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 21 of 30

Erwin Delacruz                                              December 2, 2019

                                                                     Page 89
  1          A.    No, that's about it.
  2          Q.    All right, so if the detainee workers didn't
  3   carry out all of these tasks that you just described for
  4   me, would it than fall on GEO staff to do these jobs?
  5          A.    Yes.
  6          Q.    And it's your testimony that GEO staff could
  7   carry out all of those functions and execute the mission,
  8   as you call it, in a timely fashion even without the help
  9   of detainee workers?
 10                MS. SCHEFFEY:      Object to form.
 11          A.    Correct.
 12          Q.    Is it at least fair to say though that the
 13   detainee workers are an important part of the kitchen
 14   operation?
 15                MS. SCHEFFEY:      Object to form.
 16          A.    No.
 17          Q.    Well, what would you say?
 18          A.    If we get them -- it's a voluntary program.             If
 19   we get the detainees -- if they volunteer to work there,
 20   then that's fine.      If they don't, then -- then it falls on
 21   us.
 22          Q.    How many meals does GEO serve a day?
 23          A.    Three.
 24          Q.    In terms of actual plates or trays of food?
 25          A.    Trays, three, breakfast, lunch, and dinner.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 22 of 30

Erwin Delacruz                                              December 2, 2019

                                                                     Page 98
  1          Q.    Did I already ask?
  2          A.    Yeah.    That's okay.
  3          Q.    It's tough.
  4                Can you tell me about a time that you fired a
  5   kitchen detainee worker?
  6          A.    I don't fire them.       A lot of times they just
  7   don't show up for work, and they voluntarily -- they
  8   voluntarily don't want to work.         They voluntarily don't
  9   want to work.
 10                Now, there's another time when there was
 11   misconduct, when the horseplay would turn into almost a
 12   fight, so you have to break them up, and they're going to
 13   get sent back.     You don't need a fight in the kitchen.             So
 14   I immediately jumped in and said, Okay, stop.            You go --
 15   you're going back to your pod right now.
 16          Q.    And this is you personally breaking up a fight?
 17          A.    They -- they were ready to go to -- they were
 18   ready to go to that moment.        The best thing is to stop it
 19   immediately because you're stopping the whole operation.                   I
 20   got 45 seconds in my thing too.         If I don't get the line
 21   going, then -- then it gives time for them to think.                 No,
 22   there's no time to think; move them, get them out of the
 23   way, get another officer to take them, get -- there's other
 24   security officers at the door ready to pull the carts and
 25   bring in other detainees from other pods, and the best


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 23 of 30

Erwin Delacruz                                              December 2, 2019

                                                                    Page 100
  1          Fircrest, Washington; Monday, December 2, 2019
  2                             12:46 p.m.
  3                --------------------------
  4                THE VIDEOGRAPHER:       We're now back on the record.
  5   The time is 12:46 p.m.
  6                   E-X-A-M-I-N-A-T-I-O-N (Resumed)
  7   BY MR. WHITEHEAD:
  8          Q.    Mr. Delacruz, who sets the detainee workers'
  9   schedules in the kitchen?
 10          A.    Detainees choose what shift they want to be on.
 11          Q.    Well, is there anyone at GEO, any GEO personnel
 12   though that decides what shifts detainee workers should be
 13   on?
 14          A.    No, they kind of -- they -- they -- they more or
 15   less ask in their work program, they ask which shift that
 16   they want, either morning, or afternoon, or late evening.
 17   They might need to go see their lawyers in the afternoon,
 18   so they pick a morning shift, or you know, whatever, if
 19   they have to go to court, or whatever, or get their things
 20   done and go to law office in the afternoon and must
 21   leave -- and do their work in the morning, and that's why
 22   they choose what shift they want to be on.
 23          Q.    And how is it that you came to that
 24   understanding about the detainee workers get to choose?
 25          A.    That's kind of like if I was applying for a job,


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 24 of 30

Erwin Delacruz                                              December 2, 2019

                                                                    Page 103
  1   would week -- or would work?
  2          A.    It's usually written in -- I -- I think it's
  3   written in there it's seven days a week.
  4          Q.    Is there a time clock for detainee workers to
  5   punch in and out of?
  6          A.    No, they -- when they in-process through the
  7   security officer or the desk officer, that's -- that means
  8   they're physically there, and then we turn in the -- like a
  9   time sheet to the lieutenant's office, and that's forwarded
 10   to the work program so they know that they're there.
 11          Q.    Okay.    And the desk officer, I've heard you
 12   mention that title a few times, is there a desk officer
 13   stationed in the kitchen, or is it someone in the pods?
 14          A.    It's another cook officer because there's three
 15   on each shift; so one cooking, one prepping, and one is a
 16   desk officer, or you can call him pod officer.
 17          Q.    All right.     So it's one cook supervisor
 18   supervising the cook?
 19          A.    Mm-hm.
 20          Q.    One cook supervisor supervising the food
 21   preparation?
 22          A.    Right.
 23          Q.    And then the third --
 24          A.    And the -- and the -- and the serving.
 25          Q.    And the serving?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 25 of 30

Erwin Delacruz                                              December 2, 2019

                                                                    Page 104
  1          A.    And then the third officer is on the desk.
  2          Q.    And is it the case that he or she is literally
  3   seated at a desk?
  4          A.    No, he's roaming -- he's doing his security
  5   checks like he's supposed to, and then -- and prepping some
  6   items at his desk at the same time, and overlooking the
  7   detainees in the sanitation area.
  8          Q.    How long is the detainee morning shift?
  9          A.    From 4 to 8.
 10          Q.    And is it the case that a detainee worker
 11   assigned to that shift would work 4 to 8?
 12          A.    Sometimes if there's an IMS or anything, an
 13   emergency within, it shuts down, so he can't leave.             That
 14   would be probably maybe the extreme that they have to stay
 15   in the kitchen a little bit longer.
 16          Q.    But as a general rule, the detainee workers
 17   would work the length of the shift, in the case of the
 18   morning, 4 a.m. to 8 a.m.?
 19                MS. SCHEFFEY:      Object to form.
 20          A.    It varies.     It could be 4 to 8, but then if --
 21   if they didn't get -- they needed to get a few more things
 22   done, and then it might go a little over, but that's about
 23   all.   Maybe the trash, we need to dump the trash or
 24   something, it could be anything, or even there was an IMS
 25   during feeding, and it shut down the facility altogether


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 26 of 30

Erwin Delacruz                                              December 2, 2019

                                                                    Page 108
  1   to work morning or afternoon.
  2          Q.    And then once that schedule is set, can a worker
  3   then just voluntarily, without filling out a form or
  4   talking to anyone, work a different shift?
  5          A.    He would have to fill out a form to let us know
  6   or let us -- to let us know that he wants to switch shifts.
  7   He can't just change shifts because people are moving and
  8   being accountable throughout the day.          So all of a sudden
  9   he's in the -- what's he doing in the kitchen?            Not
 10   supposed to be in the kitchen.         And then now we gotta go
 11   face to face, which is a card to face during -- to make the
 12   count correct, and then to make sure that the people that
 13   you have are who you have, because he can't just mosey
 14   around the facility.
 15                So the best thing is to -- he puts in his
 16   request to change, or he asks us, Could I change my shift?
 17   Okay, let's go into the work program, go ahead and fill out
 18   the forms, and send it in, and -- and then in a week, he
 19   probably will -- can shift and change to either the
 20   breakfast to lunch, or from lunch to breakfast, or from
 21   dinner to breakfast.
 22          Q.    But in that scenario you've just described then,
 23   the detainee worker would need to seek authorization to
 24   switch shifts; is that fair to say?
 25          A.    Because in the first part, he asked to be on


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 27 of 30

Erwin Delacruz                                              December 2, 2019

                                                                    Page 111
  1          A.    Oh, oh, Evaluation Program?
  2          Q.    Yes.
  3                Do you see that?
  4          A.    Yes.
  5          Q.    What does that refer to?
  6          A.    I really don't know.
  7          Q.    Is it the case that GEO does a skills assessment
  8   before workers are hired into the kitchen?
  9          A.    No.
 10          Q.    Is it the case that GEO conducts performance
 11   reviews as people work in the kitchen?
 12          A.    No.
 13          Q.    Let's look at the very last page of Exhibit-305.
 14          A.    What page that you're on, the second one?
 15          Q.    The very last page.
 16          A.    Oh, the very last one, sorry.
 17          Q.    The heading on this one is Kitchen Worker Skills
 18   Checklist.
 19                Are you with me?
 20          A.    Yes.
 21          Q.    What is the purpose of this document, as you
 22   understand it?
 23          A.    That he can -- that we'll show him how to mop
 24   floors, how to wash -- you know, it's an OJT, wash the
 25   walls maybe, freezer, how it's swept not mopped with -- you


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 28 of 30

Erwin Delacruz                                              December 2, 2019

                                                                    Page 112
  1   know, with water.      The loading dock procedure, which is
  2   really I bring in the food, so only off-loading pallets.
  3   The trash cans, where they go, make sure that they're
  4   covered.    The restroom is cleaned.        The mop room or the mop
  5   closet is straight and orderly.         And then dish room,
  6   everything is -- the hot/cold -- the wash/rinse, and
  7   sanitary tanks are -- are filled, including meat slicers,
  8   ovens, if -- to clean equipment.         It's more like a famil --
  9   familiarity to these areas if they never worked in a
 10   kitchen at all, because it's an OJT anyway, so --
 11          Q.    And OJT refers to on-the-job training?
 12          A.    On-the-job training.
 13          Q.    So to summarize then, all of the pages here that
 14   make up Exhibit-305, I mean, these are just the various
 15   checklists, rules, and requirements that GEO asks its
 16   kitchen detainee workers to meet?
 17                MS. SCHEFFEY:      Object to form.
 18          A.    To perform a task that if -- that they can do.
 19   If he can't do it, then there's other things that he can
 20   do.   If he -- if he can't wash walls, well can he mop
 21   floors?     You know, it's -- it's a vast amount of things
 22   that can be done in the kitchen that need to be done with
 23   the minimum amount of people that we have or the maximum
 24   amount of people we have.
 25                      (Exhibit-306 marked.)


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 29 of 30

Erwin Delacruz                                              December 2, 2019

                                                                    Page 136
  1   in their pod?
  2           A.    No.
  3                 Sometimes when I do -- when I do go out to -- if
  4   I'm not -- when I've got my two detainees or one detainee
  5   with me, I says, you know, the first thing is, How you
  6   been?    How are you doing?      What have you been up to?           You
  7   know, the human approach.        And -- and I ask them, You like
  8   working here?       And they -- a lot of them do, say, Oh, good,
  9   I got out of the -- you know, the pod themselves, just to
 10   get out, you know, just to get out and go somewhere else
 11   instead of in the pod.       And they -- they kind of like to
 12   get out.     And I don't -- I don't blame them, you know, they
 13   get out of the -- you stuck in this pod all day and just to
 14   went to the kitchen, and it's work.
 15           Q.    And is it also true that some of the food
 16   workers can eat slightly greater portions of food if
 17   they're assigned to the kitchen and there are -- there's
 18   excess food for that meal?
 19                 MS. SCHEFFEY:     Object to form.
 20           A.    Really it's like at the end of the meal, we
 21   have -- we make sure that we have enough food for them, and
 22   if there's any extra vegetables, they're more than happy to
 23   get it, more than happy to get any -- anything else that
 24   they would like, but we -- the meat items, we'll -- we'll
 25   make sure that they have enough.         And then we're -- we're


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 275-4 Filed 03/27/20 Page 30 of 30

Erwin Delacruz                                              December 2, 2019

                                                                    Page 144
  1
                             C-E-R-T-I-F-I-C-A-T-E
  2
  3    STATE OF WASHINGTON )
  4                             )   ss.
  5    COUNTY OF THURSTON       )
  6
                   I, the undersigned Registered Professional
  7    Reporter and Certified Court Reporter, hereby
       certify that the foregoing deposition upon oral
  8    examination was taken stenographically before me and
       transcribed under my direction;
  9
 10                That the witness was duly sworn by me,
       pursuant to RCW 5.28.010, to testify truthfully; that the
 11    transcript of the deposition is a full, true, and correct
       transcript to the best of my ability; that I am neither
 12    attorney for, nor a relative or employee of, any of the
       parties to the action or any attorney or counsel employed
 13    by the parties hereto, nor financially interested in its
       outcome.
 14
 15                I further certify that in accordance with CR
       30(e), the witness was given the opportunity to examine,
 16    read, and sign the deposition, within 30 days, upon its
       completion and submission, unless waiver of signature was
 17    indicated in the record.
 18
                   IN WITNESS WHEREOF, I have hereunto set
 19    my hand this 10th day of December, 2019.
 20
 21
 22
                   __________________________________________
 23
                   NCRA Registered Professional Reporter
 24                Washington Certified Court Reporter No. 2661
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
